Citation Nr: 1514716	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to March 1971. The Veteran died in December 2009. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2010, October 2010 and April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. The claim was subsequently transferred to the RO in San Diego, California.


FINDINGS OF FACT

1. The Veteran died in December 2009; the death certificate lists the cause of death as hepacellular carcinoma with end stage liver disease, hepatitis C, and alcohol dependence as contributing conditions.  

2. At the time of the Veteran's death, he was not service connected for any disability related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  More specific notice is required in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The duty to notify was satisfied in a June 2010 letter.

With regard to the duty to assist, the claims file contains the Veteran's death certificate, marriage certificate, service treatment records (STRs), medical treatment records, VA rating decisions, and the statements of the appellant in support of the claim. The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  

While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance in claims for service connection for the cause of the Veteran's death only when no reasonable possibility exists that such assistance would aid in substantiating the claim. Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

A medical opinion has not been obtained in this case because the weight of the evidence demonstrates that the there was no disease of the liver in service, and liver cancer had its onset years after service separation. There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the cause of the Veteran's death because there is nothing in service to which any current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim. Essentially, all available evidence that could substantiate the claim has been obtained.  

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran died in December 2009. The certificate of death lists the cause of death as hepacellular carcinoma; with end stage liver disease, hepatitis C, and alcohol dependence as contributing conditions. At the time of the Veteran's death, he was not service connected for any disability related to his military service.

The appellant avers that the Veteran's death was due to a fluke infestation which occurred in service and his posttraumatic stress disorder (PTSD), for which he abused alcohol in order to self-medicate. (See September 2010 statement in support of claim). The appellant contends that the fluke infestation and PTSD subsequently caused the Veteran's hepacellular carcinoma resulting in his death.

The claims folder does not reflect any complaints or treatment for a fluke infestation. While the claims folder does reflect the Veteran was diagnosed and treated for PTSD, he was denied service connection for the condition.  At his death, the Veteran had a pending claim of service connection for liver cancer.  In the October 2010 rating decision, the RO denied service connection for liver cancer, for accrued purposes, because there was no evidence the condition was incurred in or otherwise related to the Veteran's service.  The appellant did not disagree with that determination.  

The record does not include any competent evidence that establishes a causal relationship between the Veteran's service or a disability of service origin and his death.  There is no evidence of liver cancer in service and no competent evidence that it could be related to service.  The appellant avers that private physicians have opined that the Veteran's military service is related to his death. (See May 2012 notice of disagreement and September 2010 statement in support of claim). However, the claims folder does not contain any medical opinion relating the Veteran's death with his military service. The Board notes that the appellant was informed that the VA never received such opinions and the appellant has yet to submit those opinions or identify and authorize VA to obtain them. VA's duty to assist is a two-way street, and the appellant cannot wait passively in those situations where her assistance to VA is necessary. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


